[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  February 8, 2007
                                No. 06-14022                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 06-21520-CV-PCH

CHARLES FRANK WILLIAMS,



                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (February 8, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Charles Frank Williams, a pro se federal prisoner, appeals the district court’s
dismissal of his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2241.1 The district court dismissed Williams’s petition without prejudice as a

successive 28 U.S.C. § 2255 motion to vacate. After review, we affirm.2

                               I. BACKGROUND FACTS

       Williams was indicted on drug distribution charges in two counts, in

violation of 21 U.S.C. § 841(a)(1) (Counts I & II), with being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2) (Count IV), and

with knowingly and willfully possessing counterfeit federal reserve notes with

intent to defraud, in violation of 18 U.S.C. § 472 (Count V). Count III, the only

conviction at issue in this appeal, charged Williams with “using and carrying”

firearms, and aiding and abetting his co-defendant in the “using and carrying” of

firearms, during and in relation to a drug trafficking crime, in violation of 18

U.S.C. §§ 924(c) and 2. Williams entered a conditional guilty plea to all five

counts, reserving for appeal only the issue of the denial of his motion to suppress

evidence.

       During the plea colloquy, the government made a proffer of the facts



       1
        Williams filed his § 2241 petition after the effective date of the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996).
Therefore, the provisions of the AEDPA govern this appeal.
       2
       The availability of habeas relief under § 2241 presents a question of law that we review
de novo. Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000).

                                               2
supporting the guilty plea. In relevant part to Count III, the government stated that

the Suwanee County Sheriff’s Department pulled over a Ford Bronco owned by

Williams for failing to display a license plate. Williams’s co-defendant, Lee Oliver

Edmond, was driving, and Williams was riding in the passenger seat. After

officers learned that Williams was a convicted felon, Williams told them that they

could not search his car because it contained a firearm. The officers arrested

Williams for being a felon in possession of a firearm. A subsequent search of the

Bronco found 200 grams of cocaine base, four grams of cocaine powder, a set of

scales, razor blades, two firearms and a box of ammunition. One firearm, a loaded

Browning model Hi-Power .9 mm pistol, was found in the center console between

the driver and passenger seats. The other firearm found in the Bronco was an AA

Arms model AP-9 .9 mm pistol.

      After hearing the government’s proffer, Williams agreed that the facts were

true. Williams also admitted that he had “carried” a firearm while committing the

drug trafficking crime charged in Count I, as follows:

      THE COURT: On or about August 22, 1991, in Suwanee County, in
      the Middle District of Florida, did you commit the drug trafficking
      crime, that is, count one having to do with the crack cocaine, when
      you were possessing that cocaine with intent to distribute it, cocaine
      base, did you at that time knowingly use or carry a firearm described
      in the indictment , that is a Browning model Hi-Power .9 millimeter
      pistol and a AA Arms model AP-9 .9 millimeter pistol?
      DEFENDANT WILLIAMS: Yes, sir.

                                          3
      THE COURT: And do you admit that you carried that pistol while
      you were also guilty of and in the process of committing the crime in
      count one?
      DEFENDANT WILLIAMS: Yes, sir.

On February 14, 1992, the district court sentenced Williams to a 200-month

sentence on Counts I and II, a 120-month sentence on Count IV, 180-month

sentence on Count V, all to run concurrently. The district court sentenced

Williams to a consecutive 5-year sentence on Count III.

      Williams appealed, challenging the district court’s ruling on his motion to

suppress. This Court affirmed Williams’s conviction. United States v. Williams,

No. 92-2191 (11th Cir. Oct. 21, 1992). The Supreme Court denied certiorari on

February 22, 1993.

      On April 29, 1993, Williams filed a § 2255 motion to vacate his sentence,

which the district court denied on August 6, 1993. Williams filed an appeal of that

denial, which appeal this Court dismissed on April 29, 1998. Williams v. United

States, No. 93-3191 (11th Cir. Apr. 29, 1998).

      On December 6, 1995, the Supreme Court decided Bailey v. United States,

516 U.S. 137, 116 S. Ct. 501 (1995). In Bailey, the Supreme Court concluded that

a conviction under § 924(c)’s “use” prong, as distinct from the “carry” prong,

requires “active employment,” such as “brandishing, displaying, bartering, striking

with, and, most obviously, firing or attempting to fire a firearm,” as opposed to

                                          4
mere possession. Bailey, 516 U.S. at 148, 116 S. Ct. at 508; see also Castillo v.

United States, 200 F.3d 735, 736-37 (11th Cir. 2000).

       On March 18, 2004, Williams filed the instant § 2241 petition, raising a

claim based on Bailey.3 A magistrate judge’s report and recommendation (“R&R”)

recommended that Williams’s petition be dismissed as a successive § 2255 motion

and concluded that § 2255’s savings clause did not apply. Over Williams’s

objections, the district court dismissed Williams’s petition without prejudice based

on the reasons in the R&R. We granted Williams a certificate of appealability on

the issue of “[w]hether the district court erred by concluding that appellant could

not challenge his conviction and sentence through the savings clause of 28 U.S.C.

§ 2255, in light of the standard set forth in Wofford v. Scott, 177 F.3d 1236, 1238

(11th Cir. 1999).”

                                      II. DISCUSSION

       On appeal, Williams does not dispute that he filed a prior § 2255 motion in

1993. Instead, Williams argues that § 2255’s savings clause applies to his § 2241

petition. Specifically, Williams contends that he was convicted of using a firearm

during and in relation to a drug trafficking offense, under 18 U.S.C. § 924(c), in




       3
         Williams’s § 2241 petition was filed in the Southern District of Mississippi, but was
transferred to the Southern District of Florida, where Williams was incarcerated at the time.

                                                5
violation of the Supreme Court’s decision in Bailey.4

       To fall within the savings clause, a prisoner must show that an otherwise

available remedy under § 2255 is “inadequate or ineffective to test the legality of

his detention.” 28 U.S.C. § 2255. The restrictions on successive § 2255 motions,

standing alone, do not render that section “inadequate or ineffective” within the

meaning of the savings clause. Wofford v. Scott, 177 F.3d 1236, 1245 (11th Cir.

1999). Rather, under Wofford v. Scott, the savings clause applies to a claim when:

(1) the claim is based upon a retroactively applicable Supreme Court decision; (2)

the holding of that Supreme Court decision establishes the prisoner was convicted

for a non-existent defense; and (3) circuit law squarely foreclosed such a claim at

the time it otherwise should have been raised in the prisoner’s trial, appeal or first §

2255 motion. Id. at 1244. A petitioner may not argue the merits of his claim until

he has “open[ed] the portal” to a § 2241 proceeding by demonstrating that the

savings clause applies to his claim. Id. at 1244 n.3.

       The parties do not dispute that Williams’s Bailey claim satisfies the first and

third prongs of the Wofford test. Bailey was decided after Williams’s § 2255

motion was denied and is retroactively applied to cases on collateral review. See

Bousley v. United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 1610 (1998).


       4
         At the time of Williams’s conviction, § 924(c) imposed a five-year minimum term of
imprisonment upon a person who “during and in relation to any crime of violence or drug
trafficking crime . . . uses or carries a firearm.” 18 U.S.C. § 924(c)(1) (1993).

                                              6
Furthermore, prior to Bailey, our Circuit interpreted § 924(c)’s “use” prong to

include possession that did not include active employment of the firearm. See,

e.g., United States v. Poole, 878 F.2d 1389, 1393 (11th Cir. 1989). Thus, the issue

on appeal in this case is whether Williams established the second prong, that is,

that he was convicted of an offense made non-existent by Bailey. We conclude

that he did not.

      Bailey applies only to defendants who are convicted of using a firearm and

not to defendants who are convicted of carrying a firearm. See Castillo, 200 F.3d

at 737; Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). In

order to satisfy his burden under the Wofford test, Williams was required to show

that he was convicted of using a firearm.

      However, Williams’s indictment and the transcript of his plea colloquy make

clear that Williams pled guilty to “carrying” a firearm during the commission of a

drug trafficking offense. Specifically, Williams’s indictment charged that

Williams “knowingly did use and carry . . . firearms” and he admitted during his

plea colloquy to carrying one of the pistols charged in the indictment.

Furthermore, the facts proffered by the government and admitted by Williams

during his plea show that Williams knowingly transported the firearms in his car,

which was being used as a drug distribution center. These facts are sufficient to

support a conviction for carrying a firearm during and in relation to a drug

                                            7
trafficking crime. See Tannenbaum, 148 F.3d at 1263 (“In order to convict a

defendant for ‘carrying’ a firearm, it is necessary only to show that the defendant

knowingly carried a gun in a car that was being used as a drug-distribution

center.”); Castillo, 200 F.3d at 737 (explaining that, since Bailey, “so long as the

defendant was charged under both the ‘use’ and ‘carry’ prongs of the statute, the

conviction may be sustained if the evidence proves carrying but not use”).5

Williams’s offense of conviction fell under the “carry” prong of § 924(c), not

under the “use” prong. Thus, Williams has failed to show under the second prong

of Wofford that he was convicted of a non-existent offense. As a result, he has

also failed to “open the portal” to § 2241. See Wofford, 177 F.3d at 1244 n.3.

Therefore, the district court did not err by dismissing Williams’s § 2241 petition.

       AFFIRMED.




       5
        In his § 2241 petition, Williams states that one “firearm was discovered in the vehicle’s
locked center console in a black leather hand bag and a second firearm was discovered in the
vehicle’s luggage department in the very rear of the vehicle in a locked black briefcase.” Thus,
even under the facts Williams alleged in his § 2241 petition, Williams “carried” the firearms
within the meaning of § 924(c).

                                                8